           Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       FOR TII[, DISTRICT OF COLUMBIA

AARON RICH,                              )
                                         )
                    Plaintiff,           )
                                         )
      v.                                 )               Civil Case No. 18-681 (RJL)
                                         )
ED BUTOWSKY, and                         )
MATTHEW COUCH' and                       )
AMERICA FIRST MEDIA,                     )
                                         )
                    Defendants.          )

                                        ORDER

                                      or,&oro
      Plaintiff Aaron Rich filed this suit on March 26, 2018. Fact discovery was set to

close almost two years later, on January 27,2020. On January 6,2020, defendants Edward

Butowsky and Matthew Couch requested four additional months to complete discovery,

citing defendant Butowsky's medical issues and the fact that defendant Couch had

appeared pro se until November 7 , 2019. ,See Dkt.   #   106 at 2-3   . On February 5, 2020, I
granted defendants' request in part and permitted Butowsky, in light of his medical issues,

an extension through March 27,2020 to complete all fact discovery.         I further noted that

should Butowsky's medical condition prevent him from sitting for his own deposition

during that period of time, he could seek leave to hold the deposition outside the extended
           Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 2 of 10




discovery period.r   I   granted Couch an extension through March 27,2020 to take three

depositions, but I otherwise denied an extension of discovery as to him.

        On March 3,2}2},Butowsky moved for yet another discovery extension, requesting

an additional sixty days. Dkt. #   l6l.   Plaintiff opposed the request, arguing that Butowsky

had failed to establish good cause for another across-the-board extension. Dkt. # 165 at 5

Plaintiff disputed Butowsky's assertion that his medical condition rendered him unable to

assist in his own defense, pointing out that Butowsky had been "aggressively advancing

offensive discovery" since the last extension and continued to prosecute suits in other

courts. Id. at 5 (citing 38 requests forproduction and 18 third-party subpoenas);see also

id. at 10-11 (describing litigation in Texas and New York). Plaintiff also argued that

Butowsky's motion asserted the need to depose new individuals not listed his on initial

disclosures-including the British ambassador and an individual under indictment in New

Zealand-without explaining why that testimony was relevant to Butowsky's allegedly

defamatory statements about plaintiff. Id. at 8-9.

         After holding two telephonic conferences with the parties, I ordered them to submit

a   list of all outstanding document requests, document subpoenas, and deposition subpoenas

("discovery requests") by March 27, 2020. See 3120120 Order [Dkt.             # 1691. I   directed

them to include the specific rationale for each discovery request and explain why that




I On the   same day defense counsel represented  to this Court that his client was physically and
mentally incapacitated by his medical condition, Butowsky recorded and posted a video providing
investment advice and soliciting financial clients, severely undercutting his counsel's
representations that he was completely unable to assist in his defense in this suit. See Dkt. # 126.

                                                 2
           Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 3 of 10




request should be permitted after discovery closed on March 27,2020.2 I noted my intent

to evaluate those submissions and issue an order either permitting or prohibiting the parties

from pursuing those requests beyond the discovery period. I now do so here.

       Plaintiff s Depositions:

       I   previously granted plaintiff permission to take 10 depositions. See          lllll20l9
Minute Order. To date, he has completed three depositions, and he seeks to complete two

currently held open: Couch and Larry Johnson. See Pl.'s Notice at             I [Dkt. 173]. With
respect to Couch, I previously ordered Couch to either enter a stipulation regarding certain

matters or to sit for a second deposition. See 112412020 Order [Dkt. # 133]. Couch chose

the latter. Given my previous order, plaintiff is permitted to complete Couch's deposition.

       With respect to Larry Johnson, plaintiff has filed a motion requesting that the Court

require Johnson to appear again for his deposition and answer questions he previously

refused to answer. See Dkt.       l7l   at   2.   Defendants have not yet responded to plaintiff   s


motion, and on April 15,2020, they sought clarification whether motions practice would

continue during the stay. See Dkt.           # 180. As explained more fully below, motions to

resolve discovery disputes may continue during the stay, and defendants shall file any

response to   plaintiff s motion to remedy Johnson's refusal to answer questions within ten

days of this order. Plaintiff; in turn, may reply to any opposition within five days            of

defendants' response. When briefing on that motion is complete, the Court             will rule on



2
 Defendants filed their entire submission under seal, without filing a redacted version. See Dkt.
# 17 4. Defendants are ordered to file a redacted version of Dkt. # 17 4-l ('oMemorandum in Support
Letter to Judge Leon") within 7 days of this order.
                                                     a
                                                     J
           Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 4 of 10




whether Johnson must sit for a second deposition. Should Johnson be ordered to do so,

plaintiff may complete that deposition.

         Plaintiff also seeks to depose three individuals already noticed and served:

Butowsky, Malia Zimmerman, andAdam Housley. Butowsky's deposition was postponed

due to his medical issues, and        it   may proceed. See 21512020 Order. Whether the

depositions of Zimmerman and Housley could proceed depended on the Court's ruling on

Zimmerman's motion for a protective order barring her deposition. See Dkt.               #   Il4. I
denied that motion on March25,2020, two days before discovery closed. See 3125120

Minute Order; 4ll0l20 Order [Dkt. #         t77]. Accordingly, plaintiff   is permitted to take the

depositions of Zimmerman and Housley.

         Finally, plaintiff requests permission to notice and serve additional depositions

depending on two considerations: (1) whether the Court permits defendants               to depose

additional individuals and (2) whether Couch intends to rely on certain sources in his case

^See
       Pl.'s Notice at   4. I address the first consideration   in the section below. As to the

second, the Court orders Couch to notifu the      plaintiff in writing within 5 days of this order

whether he intends to rely on "Source Two" for any defense or other claim in this litigation.

If   he does intend to rely on "Source Two," plaintiff may seek to notice and serve that

individual's deposition. Should Couch seek to modiff or quash that subpoena, the Court

will rule on those issues at the appropriate time.

         Defendants' Depositions:

         I previously granted Butowsky permission to take five depositions. Because Couch

was proceeding pro se at the time and had no deposition experience, I ordered him to seek

                                                  4
         Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 5 of 10




leave of Court before noticing any depositions. See 7l3ll19 Hearing Tr. at 9:13-10:12.

Couch did not seek leave until January 6,2020, at which point he had been represented by

counsel for several months. See Dkt. # 108; see also       lll7l20I9 Notice of Appearance by

Eden P. Quainton [Dkt. #         90]. Because discovery was set to close on January   27   ,2020,I

ordered Couch to submit a list of the five individuals he sought to depose, including his

basis for believing those depositions were likely to lead to relevant evidence. ll24l20

Order. Based on Couch's submission, I permitted him to take three of his five proposed

depositions.   21   5 12020   Order.

       To date, defendants Couch and Butowsky have taken two depositions. See Defs.'

Notice at 24-28 [Dkt. #174].3 They now seek to depose three additional individuals that

have already been noticed and served: Brad Bauman, Sy Hersh, and Joe Capone.

Defendants are permiued to take those depositions, as well as the deposition of plaintiff.

Defendants next seek to depose four individuals that have been noticed but not sewed:

Joseph Della Camera, Ellen Ratner, Cassandra Fairbanks, and Deborah Sines. Those

depositions may also proceed, but defendants must effect service on those three individuals

on or before June      l,   2020.4 Defendants are further required to submit a status report on




3
 Defense counsel's submission lumps together depositions sought by both Butowsky and Couch,
seeking a total of 14 depositions without denoting which defendant seeks to take which
depositions. Defs.' Notice at 23-28.

4 Although the Court is aware that the ongoing public health crisis poses unique challenges,
defendants are expected to make best efforts to effect service during this window. If the pandemic
prevents them from doing so before June 1, 2020, they shall submit documentation of their efforts
as of June 1,2020 and how the pandemic rendered them unable to effect service.


                                                  5
            Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 6 of 10




May I I,2020-the date the stay is set to lift-updating the Court on the status of their not-

yet-served outstanding subpoenas

       In light of my ruling    as to defendants' deponents and    plaintiff s request to cross-

notice certain individuals, plaintiff is permitted to cross-notice the deposition of Seymour

Hersh. Should         defendants successfully serve Joseph Della Camera and Cassandra

Fairbanks, plaintiff may move for leave to cross-notice those individuals at that time, and

the Court   will determine whether good cause exists to permit those notices

       Defendants also seek to depose Warren Flood, Craig Murray, and KimDotCom.

Defendants have not yet served notices of their intent to subpoena these individuals, two

of whom are not located in the United States. Defendants contend that these individuals

have information that would undermine certain conclusions made in the Mueller Report.

Defs.' Notice at26-27. Unfortunately for them, they have failed to establish good cause

for these late-breaking depositions, and their requests are, accordingly, denied.s

       Party Discovery:

       Defendants and plaintiff both appear to have outstanding document requests and

interrogatories. It is unclear on the record before the Court whether certain productions are

complete and,    if   so, whether they are deficient. The parties may continue to object and

respond as appropriate to party discovery during the stay. Should a party conclude that a




5
  I again deny defendants' request to depose Donna Brazile,which I initially denied in my February
5,2020 order. Defendants note that they served a subpoena for documents on Brazile and that she
is producing documents in response. Should those documents provide good cause to depose
Brazile, defendants remain free to file the necessary motions to depose her at that time.

                                                6
          Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 7 of 10




particular production or response is deficient, he may file the appropriate motion at that

time.

        Third-Party Discovery   :



        Plaintiff has noticed and served third-party document subpoenas to Larry Johnson,

Fox News and related parties, Wikileaks, and Chapwood Capital                      Investment

Management. Should any of those outstanding subpoenas require motions practice,

plaintiff is permitted to file the appropriate motions as necessary. Plaintiff also requests

the ability to serve document subpoenas on third-party providers for accounts belonging to

Butowsky and Couch, should the Court permit defendants to serve document subpoenas

on third-party service providers. Pl.'s Notice at   8-9. The requests to serve subpoenas on

third-party service providers are denied as to all parties. As noted above, the parties are

directed to complete party discovery during the stay, responding and objecting to document

requests as appropriate. Once party discovery       is complete, the parties may engage in

motions practice should they have a good faith basis to believe that another party's

productions are deficient with respect to any social media or service provider accounts

Based on those motions, the Court      will consider whether   subpoenas to third-party service

providers are necessary at that time

        For their part, defendants seek to serve eighteen additional third-party document

subpoenas, including subpoenas      to the NSA, FBI, and four of Seth Rich's former




                                                7
         Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 8 of 10




roommates.6 Defs.' Notice           at 18-23. Defendants        are permitted   to   subpoena the

Metropolitan Police Department. Their requests are otherwise denied. Defendants have

also served Stuart Blaugrund and Michael Issikof with document subpoenas, but neither

has produced documents in response. Defendants are permitted to          litigate those subpoenas

as necessary   during and after the stay. And finally, as noted above, defendants' requests

to serye subpoenas on various third-party service providers (Google, eBay, AOL, Verizon,

and   AT&T)    are denied.

       The Sta)':

       Finally, defendants have sought clarification     as   to the parameters of the 45-day stay

beginning March     27   ,2020. That stay pauses all deadlines with respect to expert discovery,

Daubert motions, and dispositive motions. It does not, however, prevent the parties from

engaging in motions practice with respect to outstanding fact discovery issues

       In light of the foregoing, it is hereby

       ORDERED that plaintiff is permitted to complete the deposition of Couch and to

take the depositions of Butowsky, Malia Zimmerman, and Adam Housley. When the

motion to compel briefing is complete, the Court will rule on whetherLarty Johnson            will

sit for a second deposition. Plaintiff is further permitted to cross-notice the deposition      of

Seymour   Hersh. Should defendants successfully serve                Joseph Della Camera and

Cassandra Fairbanks,      plaintiff may move for leave to cross-notice those individuals at that



6
 Defendants has served three document subpoenas to the following individuals that have produced
documents in response: Kelsey Mulka; Donna Brazile; and Joel and Mary Rich. To the extent
necessary, defendants are permitted to receive documents from those individuals.

                                                  8
          Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 9 of 10




time, and the Court will consider whether good cause exists to permit those cross-notices.

It is further

        ORDERED that Couch shall notiSr plaintiff within five days of this order whether

he intends to rely on "Source Two" for any defense or claim in this litigation.      If he does

so intend,   plaintiff may seek to notice and serve that individual. It is further

        ORDERED that defendants are permitted to take the depositions of Brad Bauman,

Sy Hersh, Joe Capone, and     plaintiff. Defendants are also permitted to take the depositions

of Joseph Della Camera, Ellen Ratner, Cassandra Fairbanks, and Deborah Sines, but they

must effect service on those individuals on or before June 1, 2020. Defendants shall file a

status report as to these outstanding subpoenas on     May 1I,2020. It is further

        ORDERED that defendants' requests to depose Warren Flood, Craig Murray, and

KimDotCom are DENIED. It is further

        ORDERED that the parties may continue to object and respond as appropriate to

party discovery. Should a party conclude that a particular production or response is

deficient, he may file the appropriate motion at that time. It is further

        ORDERED that the parties' respective requests to serve subpoenas on third-party

service providers are   DENIED. It is fuither

        ORDERED that defendants' request to issue a document subpoena to the D.C.

Metropolitan Police Department is GRANTED. Defendants' requests to issue document

subpoenas       to Cathy Lanier, Pratt Wiley, Amy Dacey, Dov Friedman, Michael            Cass

Antony, Elissa Nadworny, Eric Baker, Google, eBay, AOL, Verizon and AT&T, Reddit,

Antoine Weston, Andrew Theriault, Crowdstrike, Democratic National Committee, FBI,

                                                 9
         Case 1:18-cv-00681-RJL Document 182 Filed 04/23/20 Page 10 of 10




National Security Administration, and Freedom of the Press Foundation are DENIED. It

is further

       ORDERED that the parties are permitted to engage in motions practice to resolve

discovery issues during the stay, including hling motions to compel. The parties are, of

course, expected   to meet and confer to resolve discovery disputes without             Court

intervention wherever possible. It is further

       ORDERED that defendants shall file any response to plaintifls motion to remedy

within ten days of this order. Plaintiff shall file any reply within five days of defendants'

response. It is further

       ORDERED that defendants shall file a redacted version                of Dkt. #   174-l

("Memorandum in Support Letter to Judge Leon") within 7 days of this order

       SO ORDERED.
                                                           0



                                                     RI
                                                     United States District Judge




                                                10
